Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 4-15 are pending in this application.

Notice for applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-15 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Nakada (US 2012/0242560) in view of Hashiba (US 2017/0059871) in view of Perez (US 2013/0083003).

As to claim 1, Nakada (Figs. 1, 2, 7) teaches a display system comprising: 
a display device (HM) that displays an image (VI) to be visually recognized by a user [0083]; 
an information processing device (10) that connects to the display device; 
a first sensor (Terrestrial magnetism sensor) that is at the display device and that includes a first geomagnetic sensor, the first sensor that detects a posture of the display device (Detects the direction in which HM is facing) [0203]; 
a display control part (140) that changes a display mode of the display device in accordance with a relative positional relationship between the display device and the information processing device (If the user is looking at 10, the VR mode changes) [0112], the relative positional relationship that is computed based on a detection result obtained by the first98 geomagnetic sensor (Computed based on the terrestrial magnetism sensor in HM) [0203]; wherein
the display control part is disposed on the information processing device (As shown in Fig. 2, 140 is disposed on 10),
the display control part includes a determination part (CPU 140) configured to determine whether the relative positional relationship is a predetermined positional relationship for changing the display mode of the display device (E.g. Determining when HM and 10 are facing each other) [0203],
the display control part reduces a display brightness of the image displayed on the display device such that the brightness of the image displayed on the display device is darker than a brightness of a viewed display (The backlight of HM is completely turned off (backlight brightness value of zero) when the user is viewing the information processing device such that the information processing device can be very clearly seen), when the determination part determines that the display device and the information processing device have the predetermined positional relationship (E.g. when HM and 10 are facing each other, the luminance of HM is adjusted) [0119].

However, Nakada does not explicitly teach a second sensor provided at the information processing device. Nakada does teach determining the posture of the information processing device through other electronic means.
On the other hand, Hashiba (Figs. 2, 9, 14) teaches a second sensor (1605) that is provided at the information processing device (10) and that includes a second geomagnetic sensor [0090], the second sensor that detects a posture of the information processing device [0090]; and 
the relative positional relationship being computed based on a detection result obtained by the first98 geomagnetic sensor (506) and a detection result obtained by the second geomagnetic sensor (Both devices have geomagnetic sensors that allow a relative positional relationship to be established) [0090, 0107].
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the dual device geomagnetic sensors of Hashiba with the posture-based display modification of Nakada because the combination would allow for more accurate detection of the relative positions of the interacting devices, reducing the possibility of incorrect display modifications. 

However, Nakada and Hashiba do not teach an information processing device that connects to the display device, that includes an operation screen display part displaying an operation image.
On the other hand, Perez (Fig. 1B) teaches an information processing device (5) that connects to the display device (Display within 2) that includes an operation screen display part (7) displaying an operation image [0094]. 
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the display screen of Perez with the HMD of Nakada, as modified by Hashiba, because the combination would provide additional information to the user through the display screen when the user views the information processing device 5 through the HMD.

As to claim 14, Nakada, Hashiba and Perez teach the limitations of claim 1 above, as this claim is merely the corresponding method claim to device claim 1.

As to claim 15, Nakada, Hashiba and Perez teach the limitations of claim 1 above, as this claim is merely the corresponding CRM claim to device claim 1.

As to claim 4, Nakada, Hashiba and Perez teach the elements of claim 1 above.
Hashiba also teaches the display control part changes the display mode (E.g. changing what is being looked at, as shown in Figs. 17 and 18) of the display device when an angle between a normal vector of a first image surface and a normal vector of a second image surface is within a predetermined angle range (The angles of both 10 and 20 are determined through the internal circuitry. Fig. 14(c) shows a situation when the respective angles of 10 and 20 are aligned, which corresponds to a predetermined angle with respect to the surrounding virtual world), the first image surface being an image surface of an image to be visually recognized by the display device, the second image surface being an image surface to be visually recognized by the information processing device (Since both coordinate space view angles are aligned, 10 and 20 are respectively viewed in the virtual world, as seen in Fig. 15).

However, Nakada and Hashiba do not teach wherein99 the information processing device includes an operation screen display part configured to display an operation image.
On the other hand, Perez (Fig. 1B) teaches wherein99 the information processing device (5) includes an operation screen display part (7) configured to display an operation image (Image on 7).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the operation screen of Perez with the HMD of Nakada, as modified by Hashiba, because the combination allows for an additional means of relaying data to the user while the user is performing an input operation on the information processing device, increasing user engagement.

As to claim 5, Nakada, Hashiba and Perez teach the elements of claim 1 above.
Hashiba also teaches wherein the display control part changes the display mode of the display device when a state where the angle is within the predetermined angle range (E.g. as shown in Fig. 14) is maintained for a predetermined time or longer (E.g. maintained longer than a predetermined time of 0).

As to claim 6, Nakada, Hashiba and Perez teach the elements of claim 1 above.
Hashiba also teaches wherein the display control part changes the display mode of the display device when an angle between a normal direction of the first image surface and a normal direction of the second image surface has a fluctuation within a predetermined range (Whenever the user wearing the HMD alters their head angle and also alters the second motion senor 10 angle, the display mode displayed to the user is altered, as shown in Figs. 17 and 18).

As to claim 7, Nakada, Hashiba and Perez teach the elements of claim 1 above.
Hashiba also teaches wherein the display control part changes the display mode of the display device when the first image surface and the second image surface overlap when seen from the user (E.g. Fig. 18(a) shows a display mode of viewing the sight mark 61 when both image surfaces overlap) [0128].

As to claim 8, Nakada, Hashiba and Perez teach the elements of claim 1 above.
Hashiba also teaches wherein the display system has an initial setting mode (Initialization process shown in Fig. 10) for performing, through a calibration, an initial setting of the relative positional relationship for determining whether to change the display mode of the display device [0110].

As to claim 9, Nakada teaches wherein101 the first sensor includes a first camera configured to capture an image of surroundings of the display device; the second sensor includes a second camera configured to capture an image of surroundings of the information processing device (E.g. CCD camera included in place of the light emitting units) [0195]; and 
the display control part changes the display mode of the display device on a basis of image data of the display device captured by the second camera and image data of the information processing device captured by the first camera (Determines whether the two devices are opposing each other based on the analyzed image) [0195].

As to claim 10, Nakada teaches wherein the display control part starts a determination as to whether to change the display mode of the display device when a portion of the information processing device or a hand of the user is detected on a lower side in an image captured by the first camera (When the CCD camera of HM detects 10 in the image, a display mode switching takes place) [0195].

As to claim 11, Nakada (Fig. 11) teaches a detection selection part (E.g. contact determination circuitry utilized in step S202) configured to enable selection of one of a detection mode and a non-detection mode (Selects whether see-through processing occurs or not based on a user’s contact), the detection mode being a mode for changing the display mode of the display device by using posture detection of the first sensor and the second sensor, the non-detection mode being a mode in which the posture detection of the first sensor and the second sensor is not used for changing the display mode of the display device [0131-0132].

As to claim 12, Nakada teaches wherein the first sensor and the second sensor include an acceleration sensor and a gyro sensor [0189].

As to claim 13, Nakada teaches wherein the display control part performs fade-out of a display as the change of the display mode of the display device [0103-0105].

Response to Arguments
Applicant's arguments with respect to claims 1, 4-15 have been considered but are not persuasive.
As to claims 1, 14, and 15, Appellant argues that “[f]rom the disclosure of FIG. 1 of Hashiba, a person of the art can not arrive at a conclusion that the operation unit 10 is the information processing device, because the embodiment of FIG. 1 of Hashiba clearly sets forth that an information processing unit is “independently provided”. Accordingly, a person of the art can not arrive at the Office's conclusion that the operation unit 10 is the “information processing device” recited in claim 1.” Remarks 11.
Examiner disagrees and contends that Applicant is simply matching verbiage of the claim language to the references without considering the claim language under its broadest reasonable interpretation. The claimed “information processing device” can include an extremely wide variety of circuitry. Simply because Hashiba states the term “information processing unit” does not limit the mapping of the claimed term to only that disclosure of Hashiba. A valid mapping can include the information processing unit 30 (shown in Fig. 1 of Hashiba) along with other circuitry or, alternatively, not include it at all, as there are numerous other circuits present in the overall device of Hashiba. Thus, the mapping of the claimed “information processing device” provided in the rejection above to operation unit 10 of Hashiba is valid.

Applicant further argues that “the operation unit 10 does not change a display mode of the display device. Accordingly, a person of the art will interpret the smartphone 50 of Hashiba as the “information processing device” that changes a display mode of the display device, an not the operation unit 10.” Remarks 12.
Nonobviousness cannot be established by attacking the references individually when the rejection is predicated upon a combination of prior art disclosures.  See In re Merck & Co., 800 F.2d 1091, 1097 (Fed. Cir. 1986).  The test for obviousness is not whether the claimed invention is expressly suggested in any one or all of the references, but whether the claimed subject matter would have been obvious to those of ordinary skill in the art in light of the combined teachings of those references.  See In re Keller, 642 F.2d 413, 425 (CCPA 1981).
This legal guidance is applicable here. Applicant is arguing the references individually rather than addressing the combination of references provided in the rejection above. Hashiba was not utilized to teach the “information processing device” changing a display mode or including an operating screen. Instead, Hashiba was utilized to teach positional circuitry located within the information processing device to determine the position and posture of the device. Further, the handheld utilization of the operation unit 10 of Hashiba is combined with the control unit 10 of Nakada. 
Therefore, the rejection is maintained as presented above.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM A MISTRY whose telephone number is (571)270-3913.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAM A MISTRY/Primary Examiner, Art Unit 2691